Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 10, 11, 12, 13, 16, 17 of U.S. Patent No. 11221661 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the U. S. Patent No. 11221661 B2 and the instant application 17502627 discloses a system for cataloguing smart power and energy devices and identify the root cause of a circuit breaker trip based on a result of the sequence-of-events analysis. Furthermore, a following table discloses the anticipation of the claims.
U.S. Patent No. 11221661 B2
Application 17502627
Claim 1. 1. A system for cataloguing smart power and energy devices, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: a discovery component configured to discover smart power and energy devices deployed on a network and retrieve, for each device of the smart power and energy devices, device information comprising an identity of the device and identities of data tags available on the device; a classification component configured to, for each device of the smart power and energy devices, identify a type of the device, generate a device profile for the device, and classify the device profile according to the type of the device to yield categorized power or energy data; a power analytics component configured to perform sequence-of-events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices, and to identify a root cause of a circuit breaker trip based on a result of the sequence-of-events analysis; and a client interface component configured to: generate, in accordance with search input submitted to the system, a first interface display that renders selected sets of the categorized power or energy data categorized according to the types of the devices, and generate a second interface display that renders information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 1. A system for cataloguing smart power and energy devices, comprising:
a memory that stores computer-executable components; and
a processor, operatively coupled to the memory, that executes the computer- executable components, the computer-executable components comprising:
a discovery component configured to discover smart power and energy devices deployed on a network and retrieve, for each device of the smart power and energy devices, device information comprising an identity of the device and identities of data tags available on the device;
a power analytics component configured to perform sequence-of- events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices, and to identify a root cause of a circuit breaker trip based on a result of the sequence-of-events analysis; and
a client interface component configured to generate an interface display that renders information regarding the root cause of the circuit breaker trip.


Claim 1. 1. A system for cataloguing smart power and energy devices, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: a discovery component configured to discover smart power and energy devices deployed on a network and retrieve, for each device of the smart power and energy devices, device information comprising an identity of the device and identities of data tags available on the device; a classification component configured to, for each device of the smart power and energy devices, identify a type of the device, generate a device profile for the device, and classify the device profile according to the type of the device to yield categorized power or energy data; a power analytics component configured to perform sequence-of-events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices, and to identify a root cause of a circuit breaker trip based on a result of the sequence-of-events analysis; and a client interface component configured to: generate, in accordance with search input submitted to the system, a first interface display that renders selected sets of the categorized power or energy data categorized according to the types of the devices, and generate a second interface display that renders information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 2.
The system of claim 1, wherein the interface display renders the information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 1. 1. A system for cataloguing smart power and energy devices, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: a discovery component configured to discover smart power and energy devices deployed on a network and retrieve, for each device of the smart power and energy devices, device information comprising an identity of the device and identities of data tags available on the device; a classification component configured to, for each device of the smart power and energy devices, identify a type of the device, generate a device profile for the device, and classify the device profile according to the type of the device to yield categorized power or energy data; a power analytics component configured to perform sequence-of-events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices, and to identify a root cause of a circuit breaker trip based on a result of the sequence-of-events analysis; and a client interface component configured to: generate, in accordance with search input submitted to the system, a first interface display that renders selected sets of the categorized power or energy data categorized according to the types of the devices, and generate a second interface display that renders information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 4. 
The system of claim 1, further comprising a classification component configured to, for each device of the smart power and energy devices:
identify a type of the device, generate a device profile for the device, and
classify the device profile according to the type of the device to yield categorized power or energy data.
Claim 2. 
The system of claim 1, wherein the classification component is configured to classify the device profile according to at least one of a power meter, a variable frequency drive, an intelligent electronic device, an industrial controller with power monitoring capabilities, a motor control center device, or an overload relay.
Claim 5. 
The system of claim 4, wherein the classification component is configured to classify the device profile according to at least one of a power meter, a variable frequency drive, an intelligent electronic device, an industrial controller with power monitoring capabilities, a motor control center device, or an overload relay.
Claim 6. 
The system of claim 1, wherein the profile data for each device of the smart power and energy devices comprises at least one of a name of the device, a type of the device, a description of the device, a network address of the device, a version of firmware currently installed on the device, and an update status of the firmware.
Claim 6.
The system of claim 4, wherein the profile data for each device of the smart power and energy devices comprises at least one of a name of the device, a type of the device, a description of the device, a network address of the device, a version of firmware currently installed on the device, or an update status of the firmware.
Claim 1. A system for cataloguing smart power and energy devices, comprising: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: a discovery component configured to discover smart power and energy devices deployed on a network and retrieve, for each device of the smart power and energy devices, device information comprising an identity of the device and identities of data tags available on the device; a classification component configured to, for each device of the smart power and energy devices, identify a type of the device, generate a device profile for the device, and classify the device profile according to the type of the device to yield categorized power or energy data; a power analytics component configured to perform sequence-of-events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices, and to identify a root cause of a circuit breaker trip based on a result of the sequence-of-events analysis; and a client interface component configured to: generate, in accordance with search input submitted to the system, a first interface display that renders selected sets of the categorized power or energy data categorized according to the types of the devices, and generate a second interface display that renders information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 7.
The system of claim 4, wherein the client interface component is further configured to generate, in accordance with search input submitted to the system, another interface display that renders selected sets of the categorized power or energy data categorized according to the types of the devices.
Claim 3.
The system of claim 1, wherein the search input comprises a selection of a type of smart power and energy device, and the client interface component is configured to render, as the selected sets of the categorized power or energy data, a subset of the categorized power or energy data corresponding to a subset of the smart power and energy devices conforming to the type.
Claim 8. 
The system of claim 7, wherein the search input comprises a selection of a type of smart power and energy device, and
the client interface component is configured to render, as the selected sets of the categorized power or energy data, a subset of the categorized power or energy data corresponding to a subset of the smart power and energy devices conforming to the type.
Claim 7.
The system of claim 1, wherein the client interface component is configured to render the selected sets of categorized power or energy data filtered or categorized according to plant facility or production area.
Claim 9.
The system of claim 7, wherein the client interface component is configured to render the selected sets of categorized power or energy data filtered or categorized according to plant facility or production area.
Claim 8.
The system of claim 1, wherein the client interface component is configured to render the selected sets of the categorized power or energy data as a heat map presentation.
Claim 10.
The system of claim 7, wherein the client interface component is configured to render the selected subsets of the categorized power or energy data as a heat map presentation.
Claim 9.
A method for collecting and rendering smart power and energy device information, comprising: identifying, by a system comprising a processor, sources of power and energy data on a network, wherein the sources comprises at least one of smart power and energy devices or repositories of power and energy data; for each source of the sources of power and energy data; retrieving, by the system, device information comprising an identity of the source and identities of data items available on the source, determining, by the system, a type of the source, generating, by the system, a device profile for the source, and classifying, by the system, the device profile according to the type of the source to yield categorized power or energy data; generating, by the system, a first interface display that renders selected sets of the categorized power or energy data in accordance with search input submitted via the interface display; performing, by the system, sequence-of-events analysis on at least a subset of the power and energy data retrieved from the sources of power and energy data; identifying, by the system based on a result of the sequence-of-events analysis, a root cause of a circuit breaker trip; and generating, by the system, a second interface display that renders information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 11.
A method for collecting and rendering smart power and energy device information, comprising:
identifying, by a system comprising a processor, sources of power and energy data on a network, wherein the sources comprise at least one of smart power and energy devices or repositories of power and energy data;
retrieving, by the system for each source of the sources of power and energy data, device information comprising an identity of the source and identities of data items available on the source;
performing, by the system, sequence-of-events analysis on at least a subset of the power and energy data retrieved from the sources of power and energy data;
identifying, by the system based on a result of the sequence-of-events analysis, a root cause of a circuit breaker trip; and
generating, by the system, an interface display that renders information regarding the root cause of the circuit breaker trip.
Claim 9.
A method for collecting and rendering smart power and energy device information, comprising: identifying, by a system comprising a processor, sources of power and energy data on a network, wherein the sources comprises at least one of smart power and energy devices or repositories of power and energy data; for each source of the sources of power and energy data; retrieving, by the system, device information comprising an identity of the source and identities of data items available on the source, determining, by the system, a type of the source, generating, by the system, a device profile for the source, and classifying, by the system, the device profile according to the type of the source to yield categorized power or energy data; generating, by the system, a first interface display that renders selected sets of the categorized power or energy data in accordance with search input submitted via the interface display; performing, by the system, sequence-of-events analysis on at least a subset of the power and energy data retrieved from the sources of power and energy data; identifying, by the system based on a result of the sequence-of-events analysis, a root cause of a circuit breaker trip; and generating, by the system, a second interface display that renders information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 12.
The method of claim 11, wherein the generating comprises generating the information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 9.
A method for collecting and rendering smart power and energy device information, comprising: identifying, by a system comprising a processor, sources of power and energy data on a network, wherein the sources comprises at least one of smart power and energy devices or repositories of power and energy data; for each source of the sources of power and energy data; retrieving, by the system, device information comprising an identity of the source and identities of data items available on the source, determining, by the system, a type of the source, generating, by the system, a device profile for the source, and classifying, by the system, the device profile according to the type of the source to yield categorized power or energy data; generating, by the system, a first interface display that renders selected sets of the categorized power or energy data in accordance with search input submitted via the interface display; performing, by the system, sequence-of-events analysis on at least a subset of the power and energy data retrieved from the sources of power and energy data; identifying, by the system based on a result of the sequence-of-events analysis, a root cause of a circuit breaker trip; and generating, by the system, a second interface display that renders information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 14.The method of claim 11, further comprising, for each source of the sources of power and energy data:
determining, by the system, a type of the source, generating, by the system, a device profile for the source, and
classifying, by the system, the device profile according to the type of the source to yield categorized power or energy data.
Claim 10.
The method of claim 9, wherein the classifying comprises classifying the device profile as at least one of a power meter, a variable frequency drive, an intelligent electronic device, an industrial controller with power monitoring capabilities or data, an overload relay, or a motor control center device.
Claim 15.
The method of claim 14, wherein the classifying comprises classifying the device profile as at least one of a power meter, a variable frequency drive, an intelligent electronic device, an industrial controller with power monitoring capabilities or data, an overload relay, or a motor control center device.
Claim 14.
The method of claim 9, wherein the generating the device profile comprises generating the device profile to include at least one of a name of the source, a type of the source, a description of the source, a network address of the source, a version of firmware currently installed on the source, and an update status of the firmware.
Claim 16.
The method of claim 14, wherein the generating of the device profile comprises generating the device profile to include at least one of a name of the source, a type of the source, a description of the source, a network address of the source, a version of firmware currently installed on the source, or an update status of the firmware.
Claim 9.
A method for collecting and rendering smart power and energy device information, comprising: identifying, by a system comprising a processor, sources of power and energy data on a network, wherein the sources comprises at least one of smart power and energy devices or repositories of power and energy data; for each source of the sources of power and energy data; retrieving, by the system, device information comprising an identity of the source and identities of data items available on the source, determining, by the system, a type of the source, generating, by the system, a device profile for the source, and classifying, by the system, the device profile according to the type of the source to yield categorized power or energy data; generating, by the system, a first interface display that renders selected sets of the categorized power or energy data in accordance with search input submitted via the interface display; performing, by the system, sequence-of-events analysis on at least a subset of the power and energy data retrieved from the sources of power and energy data; identifying, by the system based on a result of the sequence-of-events analysis, a root cause of a circuit breaker trip; and generating, by the system, a second interface display that renders information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.
Claim 17.
The method of claim 14, further comprising rendering, by the system in accordance with search input, selected sets of the categorized power or energy data categorized according to the types of the sources.
Claim 16.
A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: detecting and identifying smart power and energy devices present on a network; retrieving device information from the smart power and energy devices, the device information comprising, for each device of the smart power and energy devices, an identity of the device and identities of data items available on the device; for each device of the smart power and energy devices: determining a type of the device, generating a device profile for the device, and classifying the device profile according to the type of the device to yield categorized power or energy data; rendering a first interface display that displays selected sets of the categorized power or energy data in accordance with search input submitted via interaction with the interface display; performing sequence-of-events analysis on at least a subset of data items retrieved from the smart power and energy devices; identifying, based on a result of the sequence-of-events analysis, a root cause of a circuit breaker trip; and generating, by the system, a second interface display that renders information regarding the root cause of the circuit breaker trip as a map that includes a graphical indication of a location of the root cause within a facility.
Claim 19.
A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: detecting and identifying smart power and energy devices present on a network; retrieving device information from the smart power and energy devices, the device information comprising, for each device of the smart power and energy devices, an identity of the device and identities of data items available on the device;
performing sequence-of-events analysis on at least a subset of data items retrieved from the smart power and energy devices;
identifying, based on a result of the sequence-of-events analysis, a root cause of a circuit breaker trip; and
generating an interface display that renders information regarding the root cause of the circuit breaker trip.
Claim 16.
A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: detecting and identifying smart power and energy devices present on a network; retrieving device information from the smart power and energy devices, the device information comprising, for each device of the smart power and energy devices, an identity of the device and identities of data items available on the device; for each device of the smart power and energy devices: determining a type of the device, generating a device profile for the device, and classifying the device profile according to the type of the device to yield categorized power or energy data; rendering a first interface display that displays selected sets of the categorized power or energy data in accordance with search input submitted via interaction with the interface display; performing sequence-of-events analysis on at least a subset of data items retrieved from the smart power and energy devices; identifying, based on a result of the sequence-of-events analysis, a root cause of a circuit breaker trip; and generating, by the system, a second interface display that renders information regarding the root cause of the circuit breaker trip as a map that includes a graphical indication of a location of the root cause within a facility.
Claim 20.
The non-transitory computer-readable medium of claim 19, wherein the generating comprises generating the information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a discovery component configured to discover smart power and energy devices deployed on a network and retrieve, for each device of the smart power and energy devices, device information comprising an identity of the device and identities of data tags available on the device” in claim 1. As disclosed in the specification [0046], a discovery component is interpreted as a processor.
“a power analytics component configured to perform sequence-of- events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices, and to identify a root cause of a circuit breaker trip based on a result of the sequence-of-events analysis;” in claim 1. As disclosed in the specification [0046], a power analytics component is interpreted as a processor.

“a client interface component configured to generate an interface display that renders information regarding the root cause of the circuit breaker trip” in the claim 1. As disclosed in the specification [0047], a client interface component is interpreted as graphical interface display.

“a classification component configured to, for each device of the smart power and energy devices: identify a type of the device, generate a device profile for the device, and classify the device profile according to the type of the device to yield categorized power or energy data” in claim 4. As disclosed in the specification [0046], a power analytics component is interpreted as a processor.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
the limitation “a discovery component configured to discover smart power and energy devices deployed on a network and retrieve, for each device of the smart power and energy devices, device information comprising an identity of the device and identities of data tags available on the device; a power analytics component configured to perform sequence-of- events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices.” This judicial exception is not integrated into a practical application because the limitation is merely gathering data, which is a form of insignificant extra-solution activity. As discussed above, in the claim interpretation, “a discovery component,” “a power analytics component,” are processor, which is a generic computer component. Also, as discussed above, in the claim interpretation, “a client interface component” is a graphic interface display, which is a genetic computer component. Claim 1, 11, and 19 discloses a memory and a processor. Furthermore, the claim recites the limitation “to identify a root cause of a circuit breaker trip based on a result of the sequence-of-events analysis,” which is a mental process such as observation, evaluation, judgement using the merely gathered data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation “a client interface component configured to generate an interface display that renders information regarding the root cause of the circuit breaker trip,” which merely present the gathered data on a display, which is a data output. Furthermore, a graphical presentation of the data on the display is well-understood, routine, and conventional. 

	Regarding claim 2, the claim recites “wherein the interface display renders the information regarding the root cause of the circuit breaker trip as a map of a facility that includes a graphical indication of a location of the root cause,” which is merely presentation of the gathered data on the display, as discussed above. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

	Regarding claim 3, the claim recites “wherein the power analytics component is configured to, as part of the sequence-of-events analysis, analyze historical device status information for a selected subset of the smart power and energy devices and time- series voltage or time-series current values measured by one or more of the smart power and energy devices,” which is a mental process, such as such as observation, evaluation, judgement using the merely gathered data. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	
	Regarding claim 4, the claim recites the limitation “a classification component configured to, for each device of the smart power and energy devices: identify a type of the device, generate a device profile for the device, and classify the device profile according to the type of the device to yield categorized power or energy data,” which is a mental process. The limitation “identifying a type of the device,” which is a mental process such as observation. Also, the limitation “generate a device profile for the device” does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation requires no more than a generic computer to perform generic computer functions that are well-understood, routing and conventional activities previously known to the industry. Also, the limitation “classify the device profile according to the type of the device to yield categorized power or energy data” is also a merely organizing the data based on the gathered data, which is also mere mental process. Furthermore, the organizing the data according to a certain way is also well-understood, routing, conventional activity.

	Regarding claim 5, the claim recites the limitation “wherein the classification component is configured to classify the device profile according to at least one of a power meter, a variable frequency drive, an intelligent electronic device, an industrial controller with power monitoring capabilities, a motor control center device, or an overload relay.” As discussed above, the limitation only recites a mental process. Furthermore, classifying or organizing data in a certain way is also well-understood, routing, conventional activity.

	Regarding claim 6, the claim recites the limitation wherein the profile data for each device of the smart power and energy devices comprises at least one of a name of the device, a type of the device, a description of the device, a network address of the device, a version of firmware currently installed on the device, or an update status of the firmware. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation only discloses the profile data, which is also merely gathering data.

	Regarding claim 7, the claim recites the limitation “wherein the client interface component is further configured to generate, in accordance with search input submitted to the system, another interface display that renders selected sets of the categorized power or energy data categorized according to the types of the devices,” which is merely presenting gathered data. Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

	Regarding claim 8, the claim recites the limitation “wherein the search input comprises a selection of a type of smart power and energy device, and the client interface component is configured to render, as the selected sets of the categorized power or energy data, a subset of the categorized power or energy data corresponding to a subset of the smart power and energy devices conforming to the type,” which is merely presenting gathered data. Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

	Regarding claim 9, the claim recites the limitation “wherein the client interface component is configured to render the selected sets of categorized power or energy data filtered or categorized according to plant facility or production area,” which is merely presenting gathered data. Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

	Regarding claim 10, the claim recites the limitation “wherein the client interface component is configured to render the selected subsets of the categorized power or energy data as a heat map presentation,” which is merely presenting gathered data. Thus, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claims 11-18, the claim 11-18 are the method claims of the apparatus claims of 1-8. Thus, the claims 11-18 do not further teach or define the limitation over the limitations recited in the claim 1-8. Thus, the claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more, as discussed above.

Regarding claims 19-20, the claim 19-20 are the non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations of the apparatus claims of 1-2 and the method claims 11-12. Thus, the claims 19-20 do not further teach or define the limitation over the limitations recited in the claim 1-2. Thus, the claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dase (United States Patent Application Publication US 2020/0064391) teaches a computationally efficient technique for determining a location of a fault on a power line using local measurements and remote current measurement of the power line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                  

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187